NO. 12-14-00362-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

GRACE SMITH,                                          §       APPEAL FROM THE
APPELLANT

V.                                                    §       COUNTY COURT AT LAW NO. 2

STEPHANIE HOLLOWAY,
APPELLEE                                              §       GREGG COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Appellant has filed a motion to dismiss this appeal.            The motion satisfies the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1). Accordingly, Appellant’s motion
to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered March 4, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.,
Neeley, J., not participating.




                                                  (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 4, 2015


                                         NO. 12-14-00362-CV


                                        GRACE SMITH,
                                          Appellant
                                             V.
                                    STEPHANIE HOLLOWAY,
                                           Appellee


                            Appeal from the County Court at Law No. 2
                      of Gregg County, Texas (Tr.Ct.No. 2012-2331-CCL2)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J. and Hoyle, J.,
                    Neeley, J., not participating.